Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible nonconductive pad (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
In view of the response filed on 9/30/2020 removing the in situ language the new matter objections made against the specification in the office action of 2/21/2020 have been withdrawn. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites a flexible nonconductive pad the specification should be amended to provide proper antecedent basis for the claimed subject matter, no new matter should be added.
The abstract of the disclosure is objected to because it is too long. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
In view of the amendment filed on 9/30/2020 amending the claims to clarify the language the objections made against the claims in the office action of 2/21/2020 have been withdrawn. 
Claims 7,9,12-16, 21 and 22 are objected to because of the following informalities:  Claim 7,line 10 should recite language similar to –TNA cancer sample—in order to fix a minor typographical error.  Claim 7, line 13 should recite language similar to –monitoring a signal strength—or –monitoring a strength of the signal—in order to avoid a lack of antecedent basis rejection. Claim 13, line 1 should recite language similar to –The method according to claim 7—to fix minor typographical errors. Claim 21, line 1 should recite language similar to –The real-time cancer monitoring—to fix minor typographical errors. Claim 22, line 1 should recite language similar to –The real-time cancer monitoring—to fix minor typographical errors. Claims 9 and 12-16 directly or indirectly depend from claim 7 and are also objected to for the reasons stated above regarding claim 7.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
In view of the amendment received on 9/30/2020 the 112 rejections made against claims 1-20 in the office action of 2/21/2020 have been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2,7,9,12-17,20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation "the active sites" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been amended to recite “wherein a cancer cell’s induced bio-communication between Adenosine triphosphate (ATP) molecules of cancer cells and imidazolium, water, pyridine functional groups at the active sites of the SAM having a nanopores structure of the membrane forming a direct electron-relay (DER) network of x in the presence of glucose, when a voltage is applied to the MEA electrode, or a constant current is applied to the MEA electrode, forming a higher electric potential pulse due to the DER network phenomena” it is unclear what further structural limitations of the therapeutic device applicant is attempting to claim. Is applicant claiming a DER network of His 516 and N(5)-FAD of the biomimetic GOx. Is applicant attempting to claim the forming of an imidazolium-glucose-water-pyridine electron-relaying system at active sites that mimic the electron-relaying between His 516 and N(5)-FAD of GOx through the hydrogen bonding. It appears that applicant is attempting to claim a method for forming a direct electrode-relay network but it is unclear on exactly what structural limitations applicant is attempting to claim, clarification is required. Claim 7 recites “comprises nine steps comprising a single-step potential method……and a second double-step chronopotentiometry voltage method…” which is unclear since a single-step and a double-step does not add up to nine steps, clarification is require. Claim 7 recites within a) “upon applied a fixed DC current…..time in 1 minute range crosses the flexible MEA anode electrode and a gold catholic electrode”, it is unclear exactly what applicant is attempting to claim. Does applicant mean applying or upon application of a fixed DC current….with a fixed duration time with a 1 minute range across a flexible MEA anode electrode and a gold catholic electrode, clarification is required. Claim 7 recites the limitation "the therapeutic treatment" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 recites the limitation "the flexible MEA anode electrode" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 step a) recites “monitored until the signal reached” is applicant referring to the voltage curve when reciting “the signal” clarification is required.  Claim 7 step b) recites “Monitoring the signal strength of the spontaneous discharge voltage change from a TNA cancer sample in biological fluid at the beginning of a first data collection, which should be orders of magnitude higher than a control medium sample under the same experimental conditions or a TNA subject’s breast voltage change signal compared to the subject’s normal breast baseline” it is unclear exactly what is being monitored and how it is being compared. Is it the changes in a strength of a signal of the spontaneous discharge voltage curve over time that is being monitored or is the strength of the signal Claim 7 has been amended to remove step c), however step b) and step d) are still recited, clarification is required. Claim 7 recites the limitation "finished the first step" in line 18. There is insufficient antecedent basis for this limitation in the claim. Is applicant referring to step a) or step b) when reciting “the first step”, clarification is required.   Claim 7 recites “after finished the first step of the spontaneous voltage discharge curved reached to the s-s state, then the second-step is to setting up a double-steps voltage change….applied the current across..” which is unclear on exactly what applicant is attempting to claim. Is applicant stating that after finishing steps a) and b) then a double-step voltage change data acquisition under a fixed current is set up by applying the current across a MEA anode electrode and a cathode electrode, clarification is required. Further, it is unclear which current applicant is referring to when stating “the current” as several currents have been recited previously, clarification is required.  Claim 7, step d) recites resting between each treatment however it is unclear which treatment applicant is referring to, clarification is required. Claim 7, step e) repeating “a” and “b” until all three spontaneous voltage discharge treatments are finished and finished data collection, however it is unclear which three treatments applicant is referring to, clarification is required. Claim 7, step i) recites “compared with the baseline negative control samples” are these the control medium samples or the normal breast baseline recited within step b) clarification is required. Claim 9 recites a contour map being displayed in an opening window at a bottom part of a hand-held device, it is unclear on how the recited hand-held device relates to the therapeutic device being used for carrying out the method of claim 7. Isn’t the opening window part of the therapeutic device already recited within claim 7, clarification is required. Claim 12 recites the limitation "the ratio" in line 18. There is insufficient antecedent basis for this limitation in the claim. Claim 13 recites “after an electric current treatment of 50 cell/mL TNA cancer cells has a pulse voltage density 96.8V/cm2…” is applicant stating that after an electrical current treatment of 50 cell/ml then TNA cancer cells have a 2, clarification is required. Claim 15 recites “wherein the TNA cancer cells…” it is unclear which TNA cancer cells applicant is referring to, clarification is required. Claim 22 recites “wherein a heat release contour map” it is unclear how the contour map relates to the device recited within claim 1, is the device further configured with an open window to display a heat release contour map, is the device further configured to generate a heat release contour map, clarification is required. Claims 2,7,9,12-17 and 20-22 directly or indirectly depend from claim 1 and are also rejected to for the reasons stated above regarding claim 1. Claims 9 and 12-16 directly or indirectly depend from claim 7 and are also rejected to for the reasons stated above regarding claim 7. The numerous 112 issues have made it difficult to determine the exact scope of the claims in order provide a proper search of the prior art to determine any relevant references.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot since the rejections have been updated in view of the claim amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER L GHAND/Examiner, Art Unit 3792